
195.	I am indeed gratified to see an illustrious son of Iraq, with which my country enjoys the most cordial relations, assuming the high office of the presidency of the thirty-sixth session of the General Assembly. I offer to Mr. Kittani my Government's warmest congratulations. His election is a testimony to the special position and respect that he enjoys in the international community and a tribute to him as an outstanding diplomat.
196.	In welcoming his election, may I express at the same time our heartfelt thanks to the outgoing President, Mr. Rudiger von Wechmar, for the outstanding manner in which he conducted the thirty-fifth session of the General Assembly and the emergency special session on Namibia to a successful conclusion.
197.	I should also like to take this opportunity, on behalf of the Government of Malaysia, to congratulate warmly General Carlos Romulo, Minister for Foreign Affairs of the Republic of the Philippines, who earlier this month was bestowed the highly honored and much coveted United Nations Peace Award. It is indeed most fitting. As a member of the Association of SouthEast Asian Nations [ASEAN], my Government considers this a matter of pride and glory.
198.	We have at this thirty-sixth session one new Member of the Organization. It is a great privilege for me to welcome on behalf of my delegation the Republic of Vanuatu, and Malaysia looks forward in delightful anticipation to the admission of Belize. By joining us in this august body as a full-fledged Member, Vanuatu has, like all new Members, made an important contribution towards the universality of the United Nations. Malaysia pledges its commitment to work together with our new friends in everything to which the Organization is dedicated.
199.	Nearly four decades ago, following the deliberations in Dumbarton Oaks, 50 countries gathered in San Francisco to draft the Charter of the United Nations. Having just witnessed the ravages of the Second World War and the suffering that mankind had undergone, they manifested in the Dumbarton Oaks deliberations a new spirit infused with the ideal that they should be united in their determination to ensure positive cooperation in the cause of peace and social justice.
200.	Since then the world has undergone major changes. While the ranks of independent developing nations grow each year, we do not see a corresponding advance in development and social justice. Hence the just demands of developing countries for an equitable share of the wealth of the world, access to the benefits of modern technology and scientific knowhow and participation in decision-making on global issues that affect the general wellbeing of mankind. Unfortunately, the realization of those demands has been entwined with the complexities of EastWest relations. Herein lies the challenge of our times: the solution of the NorthSouth dichotomy must be isolated from the vicissitudes of EastWest relations.
201.	In the complexity of the situation, should we not now ask ourselves, where is the spirit of Dumbarton Oaks, which inspired the authors of the Charter? It would seem to me that the progress, wealth and power acquired during the postwar years by the industrialized nations of the East and the West alike have neutralized the moral and ethical values which the authors of the Charter tried to espouse. Even now, this Hall echoes with the reiteration of their commitments which, however, stand in sharp contrast to the reality in the world today.
202.	Instead, there is the increasing tendency to use force in international relations. Soviet intervention in Afghanistan, the Vietnamese intervention in Kampuchea, the Chinese incursion into Viet Nam, that of South Africa into Namibia and of Israel into Iraq and Lebanon provide only a few, but nevertheless glaring, examples of this, though more subtle interventions have taken place in other parts of the world. Only yesterday we witnessed the violent overflow of the Afghanistan problem into the streets of New York, in front of this building, this magnificent edifice. This is a clear testimony of one of our failures.
203.	These developments, amidst longstanding conflicts in West Asia and southern Africa, further heighten international tension. Indeed, the breakdown of detente and the revival of the cold war will certainly have destabilizing effects in the global context. This could well increase the danger of the developing nations being sucked into the vortex of superPower conflict, with grave ramifications for their peace, their security and their economic wellbeing. These are our fears and our concerns. Are these not issues that we, States Members of the United Nations, must continue to reflect upon and must continue to face squarely?
204.	Both solutions are called for. Suggestions have been made for a return to detente. But the detente of the 1960s and the 1970s, which essentially sought to stabilize EastWest relations in Europe through a policy of mutual restraint and accommodation, failed to regulate the behavior of major Powers in the third-world countries. Herein lies the weakness of detente, a concept so different in meaning and so different in objectives as held by one or the other Power, which limited its applicability to a narrow part of the globe, leaving the other parts open to unrestrained political and ideological pressure. Detente or peaceful coexistence as a method is continuously being deployed to further ideological aims, creating disaffection and rebellion in order to overthrow legitimate governments. This is being done surreptitiously. Not only do we in SouthEast Asia have to reckon with such problems, which drain our resources and energy, but we also face a rather bizarre situation, wherein our hands are being shaken by a Government in the name of friendship, yet the political party from which that Government is formed as if there were a real dichotomy declares to us openly to our faces its commitments to continue to support, albeit morally and politically, illegal and terrorist groups that are striving daily to overthrow by violent means our respective Governments. Such a blatant declaration and unashamed admission is made in the name of honesty and ideological rivalry as if we were all nincompoops. We in Malaysia regard this as a policy of serving rotten fish in the specialized recipe of a sweet and sour dish. O spirit of Dumbarton Oaks, hast thou .become a ghost?
205.	The failure of detente also drove home the point that besides needing common understanding and a common interpretation among its so-called adherents, any formula for longterm global stability must necessarily include the participation of the third-world countries. Their role in the scheme of global stability can no longer be ignored. Their participation in decision-making is a prerequisite for the solution of all those pressing problems confronting us today. This is all the more relevant in the context of finding solutions to the many economic and political issues besetting the United Nations.
206.	On the economic front, in the developing countries the spectrum of increased unemployment and little or negative growth in an already difficult situation is more than worrying. But when such difficulties coincide with what is perceived as renewed intransigence on the part of the developed countries in opposing the urgent need of the developing nations for a more equitable economic system, the result can only be a sense of betrayal. A feeling of hopelessness arising out of the lack of progress in the NorthSouth dialog could breed desperate acts. This dangerous dimension is something which all of us must constantly bear in mind.
207.	However, desperate acts are not the solution for the current economic ills of the world. A framework has already been laid with the adoption by the Assembly in 1974 of the Declaration and the program of Action on the Establishment of a New International Economic Order [resolutions 3201 (SVI) and 3202 (SVI)] and the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)]. The various plans of action and codes of conduct and the targets envisaged for the International Development Strategy that we have collectively adopted in the last few years would be a good basis for meaningful international economic cooperation. What is needed is the will to translate the program into reality. This is oUr collective responsibility. We must have the courage to fulfill that responsibility.
208.	Very often the best intentions of Governments to assist developing countries are frustrated by built in domestic constraints. This must be overcome. As one idea, Governments of developed and capital surplus countries, as well as other developing nations able to do so, might consider depositing a capital sum, the interest on which should be pledged to the human resources program of UNDP. The capital sum so deposited anywhere would continue to belong to the donor countries and could be withdrawn for some compelling reason. It is the interest accruing that would be pledged. The focus of the activity would be the development of human resources, which is the essential prerequisite for any longterm development. Malaysia has recently proposed such a scheme and indeed has committed itself to contributing to the Commonwealth Fund for Technical Cooperation. One main advantage of this proposal is that donor countries could contribute to this program without the need to go through the rigmarole of seeking fresh annual allocations from their respective Parliaments. I should like to suggest most humbly that this thought be studied seriously.
209.	While such endeavors must go on, our attention will have to focus also on the other pressing political problems which have eluded solutions year in and year out.
210.	The situation in West Asia, of which the question of Palestine forms the core, has long defied solution. Contrary to the spirit of Dumbarton Oaks, the aspirations of the people concerned have not received the recognition to which they are entitled. Any solution that fails to take into account the inalienable right of the Palestinian people to self-determination and national independence will not succeed in bringing about peace in West Asia. Negotiations to resolve the problem must include the most responsible party, in this case the PLO. We are gratified that, except for a handful of countries, the international community has come to accept and recognize the PLO for what it is the sole legitimate representative of the Palestinian people. As our contribution, my Government has decided to grant full diplomatic status to the representative of the PLO in Malaysia.
211.	Apartheid, an inhuman system imposed on the people of South Africa, is yet another example of the gross violation of the principles of the Charter. Despite universal condemnation of such a despicable colonialist system at its worst, a handful of Governments still continue to defy the most basic obligation to demonstrate their abhorrence of the system. For instance, their unwillingness to discourage their own citizens from making contacts with the sporting organizations of South Africa is symptomatic of this attitude. Of course, no one is expected to violate the individual constitutional right to play whatever games are allowed by law or to prevent citizens from going abroad to contact South African teams in the field of sport. But if a Government were serious enough about showing its abhorrence of apartheid, it could perform a meaningful political act of discouragement by exercising the absolute right of its executive to deny visas to citizens of South Africa as members of visiting teams coming into the country with the advertised aim of making contact with the citizens in sporting activities. Governor Carey of New York aptly said a couple of days ago, as I read in the newspapers, that sport in South Africa is an arm of the system of apartheid. Therefore, any Government which provides visas to any individual or sporting team from South Africa is, to say the least, merely paying lip service and standing in the chorus line against apartheid.
212.	The Charter of the United Nations holds the promise of freedom and independence for all peoples, and yet today we see a conglomerate of interest groups deliberately obstructing the process of decolonization. But the United Nations must be true to its purposes. We must exert greater efforts to hasten the completion of this process so that all peoples still under colonial rule can enjoy their inherent and legitimate rights without further impediments. In this context, Malaysia would be satisfied with any decolonization program, in certain circumstances, where power was returned to the authority from which it had been wrestled.
213.	In Namibia, we witness South Africa clinging to the Territory in defiance of the clear ruling of the International Court of Justice of 21 June 197110 and the demands of the international community. Efforts by the United Nations to bring about a peaceful transition to independence for the Territory have so far failed because of the continuing intransigence of South Africa, which continues its policy with impunity only because it feels confident that those Governments or countries in a position to exercise the necessary pressure will not, in the final analysis, do so, as we have just seen in the gambols and frolics of the Springboks.
214.	The Indian Ocean is another potential area for big Power conflict. In their desire to retain the strategic advantages that the/ possess in the area, the big Powers are unwilling to respond positively to the call of the littoral and hinterland States for the early implementation of the Declaration of the Indian Ocean as a Zone of Peace. This must surely be a matter of concern to all peace-loving States.
215.	West Asia, South Africa, Namibia and the Indian Ocean are but a few examples where progress in the direction of peace has been hampered because major Powers choose to act in defiance of the principles of the Charter and the expressed will of the international community. This is hardly surprising when solutions to these problems continue to be viewed in the context of EastWest global strategy, as opposed to the national and regional interests of .he countries concerned.
216.	Coming from SouthEast Asia, where dealing with external pressures has become a fact of life, as I mentioned earlier, we have shown our conviction, by our espousal of the concept of the zone of peace, freedom and neutrality, that regional peace and security are best assured by recognizing the legitimate interest of all major Powers in maintaining peaceful relations with the countries of the region. It is within this framework that we are pursuing our efforts to ensure peace and stability in SouthEast Asia.
217.	The recent International Conference on Kampuchea, held in this very Hall in July this year on the initiative of the member States of ASEAN, in order to pave the way for a comprehensive political solution of the Kampuchean situation, represents a collective effort by the five SouthEast Asian States to ^contribute to regional peace and security within the framework of the zone of peace, freedom and neutrality and the principles of the
if Charter of the United Nations. The Declaration and the resolution adopted by the Conference sought neither to punish nor to ostracize any State. On the contrary, the Conference wished to ensure that the fears and threats, real or imagined, that led to the events in Kampuchea were removed, so that the situation in that country could return to normal. The Declaration and the resolution represent a consensus that Viet Nam cannot ignore and provide a basis for further negotiations that could obviate the concern of all.
218.	In the search for an early solution to the problem, we are encouraged by the recent meeting in Singapore of Mr. Son Sann, Prince Sihanouk and Mr. Khieu Samphan, who have declared their intention to form a coalition government. The fact that they have been able to come together is an important development. It represent a vital Step towards the early political settlement of the problem. We are gratified to note that the three parties are now seriously discussing the implementation of their Singapore declaration. We are confident that if patience and sincerity are shown by the parties concerned, these efforts will pave the way for a comprehensive political solution.
219.	If ASEAN has been taking a strong lead in the search for a solution to the Kampuchean problem, it is because we see the issue, in the context of the zone of peace, freedom and neutrality, as central to the larger issue of peace and security in the region. The escalation of the conflict in Kampuchea, and in particular its spillover to neighboring countries, can have grave ramifications for international peace and security. For us, a divided SouthEast Asia is an unstable SouthEast Asia, for it will continue to be an open invitation to external interference and manipulations. The removal of the seeds of discord and suspicion is uppermost in our mind.
220.	It is in the context of ensuring peace and stability in SouthEast Asia that we seek a solution to the Indochinese refugee problem, which has burdened neighboring countries. The "push and pull" factors that have brought about the current boat people problem must be tackled at the source. Countries of first transit that are already burdened with all kinds of difficulties should not be allowed to suffer residual problems by the unwillingness of third countries to absorb refugees for final settlement. We seek concrete measures both at the source and in countries of final settlement.
221.	It must be apparent to the source country that it is being drained of its best manpower and therefore should prevent such an exodus instead of driving the people out. On the other hand, other countries and their mass media should do nothing to encourage such an exodus. The pull must be replaced by some measures which could serve as a humane deterrent. In this context, I should like to express, on behalf of my Government, our deep appreciation to UNHCR for doing sterling service in this thankless job. Also I should like to thank countries of final settlement for their understanding and generosity. In this regard the final settlement of refugees has become one of the strong pillars in the relationship between ASEAN and those countries.
222.	While Malaysia is concerned with the question of regional peace and security, we are not unmindful of other dangers that sap the energies of nations and threaten their very political, social and security fabric. The wide spectrum of issues on the agenda of this session reflects in varying degrees the dimension of the dangers that we face today. An area that is of concern to Malaysia and one that impinges on our general wellbeing and security is drug abuse. It has become a global problem that no nation can ignore and no nation alone can tackle. It is time the United Nations adopted a new conceptual approach to this problem.
223.	In my address at the sixth special session of the United Nations Commission on Narcotic Drugs, held at Vienna from 11 to 20 February 1980, I emphasized the grave danger of drug abuse to national security, stability and resilience and said that it was not just a neighborhood problem. The time has come to rethink the approach that the international community must take in dealing with this menace. It must be given a high priority and seen in the right perspective. Such an approach demands that the question of drug abuse be looked at as a security problem that has the potential of destabilizing societies and nations and not merely as a social and humanitarian problem.
224.	In this regard, I welcome the item proposed by Bolivia, entitled "International campaign against traffic in drugs" [item 129]. It is our view that while the Commission on Narcotic Drugs and the Economic and Social Council can continue to look at the humanitarian and social aspects of the problem of drug abuse, the political and security aspects of the problem could best be considered by the Special Political Committee. Let us invite the Assembly to give serious and urgent attention to this problem.
225.	With reference to international relations, these are our hopes, our fears and in many ways our disappointments. We, for our part, will continue to be earnest in our approach and serious in our endeavors. Our hope for the future lies not in paying lip service or just standing in the chorus line, but in the honest implementation of practical programs in the spirit of Dumbarton Oaks, which inspired the Charter of the United Nations that we are all pledged to uphold.
